            Case 1:21-cr-00571-RC Document 30 Filed 09/22/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :
                                              :
               v.                             :       Case No. 1:21-mj-345
                                              :
CHRISTIAN MANDEVILLE,                         :
                                              :
       Defendant.                             :

              STATEMENT OF OFFENSE IN SUPPORT OF GUILTY PLEA

  I.   Summary of the Plea Agreement

       The defendant, Christian Mandeville (“Mandeville”), agrees to plead guilty to a criminal

Information, charging him with Assaulting, Resisting, or Impeding Certain Officers, in violation

of 18 U.S.C. § 111(a)(1), Intimidation of a Foreign Official, in violation of 18 U.S.C. § 112(b) and

one count of Unlawful Entry, in violation of 22 D.C. Code 3302(a)(1).

 II.   Elements of the Offense

       The essential elements of the offense of Assaulting, Resisting, or Impeding Certain

Officers, in violation of 18 U.S.C. § 111(a)(1), each of which the government can prove beyond a

reasonable doubt, are:

       1. The defendant assaulted, resisted, opposed, impeded, intimidated, or interfered with the

            victim;

       2. The defendant did so forcibly;

       3. The defendant acted intentionally;

       4. The defendant did so while the victim was engaged in the performance of official

            duties;

       5.   The victim was an officer and employee of the United States or of any agency in any



                                                  1
            Case 1:21-cr-00571-RC Document 30 Filed 09/22/21 Page 2 of 6




            branch of the United States Government (including any member of the uniformed

            services).

         The essential elements of the offense of Intimidation of a Foreign Official, in violation of

18 U.S.C. § 112(b), each of which the government can prove beyond a reasonable doubt, are:

         1. The defendant intimidated, threatened, or harassed the victim;

         2. The victim was a foreign official, official guest, or internationally protected person;

            and

         3. The defendant did such act willfully.

         The essential elements of the offense of Unlawful Entry, in violation of 22 D.C. Code

3302(a)(1), each of which the government can prove beyond a reasonable doubt, are:

         1. The defendant entered or attempted to enter a private dwelling, building, or other

            property or part of such private dwelling, building, or other property;

         2. The defendant entered, or attempted to enter the property voluntarily, on purpose, and

            not by mistake nor accident;

         3. He did so without lawful authority;

         4. The entry or attempt to enter was against the will of the lawful occupant or the person

            lawfully in charge of the premises; and

         5. The defendant knew or should have known that s/he was entering against that person’s

            will.

III.     Penalties for the Offenses

         The penalty for Assaulting, Resisting, or Impeding Certain Officers, in violation of 18

U.S.C. § 111(a)(1),), is as follows:

   (A)       a maximum sentence of one year of imprisonment;



                                                    2
            Case 1:21-cr-00571-RC Document 30 Filed 09/22/21 Page 3 of 6




   (B)       a fine of $100,000 pursuant to 18 U.S.C. § 3571(b)(3);

   (C)       a term of supervised release of not more than one year;

         Pursuant to 18 U.S.C. § 3572 and § 5E1.2 of the United States Sentencing Commission,

Guidelines Manual (2018), the Court may also impose a fine that is sufficient to pay the federal

government the costs of any imprisonment, term of supervised release, and period of probation.

         The penalty for Intimidation of a Foreign Official, in violation of 18 U.S.C. § 112(b), is as

follows: a maximum sentence of not more than 6 months, a fine up to $5,000, or both as a Class B

misdemeanor.

         The penalty for Unlawful Entry, in violation of 22 D.C. Code 3302(a)(1), is as follows: a

maximum sentence of not more than 180 days, a fine up to $1,000, or both.

IV.      Brief Statement of Facts

         Had this case gone to trial, the government’s evidence would prove the following beyond

a reasonable doubt:

         On March 29, 2021 at approximately 2:06 PM, U.S. Secret Service officers were

dispatched to respond to 2920 Cathedral Ave. NW, Washington, D.C. 20008, in response to a

report of an unwanted person at the Swiss Ambassador’s residence at that location. The residence

of the Swiss Ambassador is adjacent to the Swiss Embassy. The complex is surrounded by fencing

and has signs posted marking it as private property.

         The Swiss Ambassador to the United States met law enforcement upon their arrival and

stated that an individual, later identified by his Oregon identification card as Christian David

Mandeville, refused to leave the premises. The Ambassador conveyed his concerns that the

individual would get farther inside the embassy and that the individual would likely be alarmed

once law enforcement entered. He then directed law enforcement to the front and side entrances



                                                  3
           Case 1:21-cr-00571-RC Document 30 Filed 09/22/21 Page 4 of 6




of the residence. Officer Jacob Pina, a uniformed officer with the United States Secret Service,

entered the residence with the Ambassador. Upon entering, Mandeville attempted to run farther

into the building. The Ambassador put his hands out to stop Mandeville, but Mandeville used his

arms to knock away the Ambassador’s arms. Mandeville then used his body to try and push his

way past the Ambassador. His actions pushed the Ambassador backward.

       Officer Pina attempted to detain the subject and push him to the ground, but Mandeville

continued to pull away and fight against Officer Pina. With additional law enforcement assistance,

Officer Pina was able to take Mandeville to the ground. Mandeville refused to present his hands

and pulled his hands inward, reaching towards the area of his waistband. Officer Pina sustained

abrasions on his forearm from the altercation.

       Review of camera footage and witness statements revealed that Mandeville initially rang

at the gate, but was denied entry. A short time later, an embassy employee encountered Mandeville

inside the residence. The employee was seen in video standing between Mandeville and the rest of

the residence. As Mandeville approached the employee, the employee put out his arms and tried

to stop Mandeville. Mandeville then grabbed at his wrist to push the employee away. The

employee then tried to grab Mandeville, but Mandeville continued to push the employee,

attempting to get around him. The embassy employee later identified himself to law enforcement

with Switzerland identification and was further identified by the Ambassador as one of his

employees. Mandeville entered the residence of the Swiss Ambassador against the will of the

lawful occupant or the person lawfully in charge thereof.

       This proffer of evidence is not intended to constitute a complete statement of all facts

known by the parties but is a minimum statement of facts intended to provide the necessary factual

predicate for the guilty plea. The limited purpose of this proffer is to demonstrate that there exists



                                                  4
          Case 1:21-cr-00571-RC Document 30 Filed 09/22/21 Page 5 of 6




a sufficient legal basis for the defendant’s plea of guilty to the charged crime. This Statement of

the Offense fairly and accurately summarized and describes some of the defendant’s actions and

involvement in the offense to which he is pleading guilty.


                                                       Respectfully submitted,

                                                       CHANNING D. PHILLIPS
                                                       Acting United States Attorney
                                                       D.C. Bar No. 415793


                                                 By:
                                                       TARA RAVINDRA
                                                       D.C. Bar No. 1030622
                                                       Assistant United States Attorney
                                                       Federal Major Crimes Section
                                                       United States Attorney’s Office
                                                       555 4th Street, N.W.
                                                       Washington, D.C. 20530
                                                       Tara.Ravindra@usdoj.gov
                                                       (202) 252-7672




                                                5
           Case 1:21-cr-00571-RC Document 30 Filed 09/22/21 Page 6 of 6



                                DEFENDANT'S ACCEPTANCE

        I have read this Statemetit of Offense and carefully reviewed every part of it with my
attomey, Carlos Vaiiegas, I am fully satisfied with the lefal services provided by niy attomey in
connection with this Statement of Offense and all matters relating to it. I fully understand this
Statement of Offense and voluntarily agree to it. No threats have been made to me, nor am I under
the influence of anything that could impede my ability to fully understand this Statement of
Offense. No agreements, promises, understandings, or representations have been made with, to,
or for me other than those set forth above.




                                              Chrigfian Mandeville
                                              Defendant


         1 have read this Statement of Offense and carefully reviewed it with my client and discussed
it fully. I concur in my client's agreement with, and acceptance of, this Statement of Offense.




                                              Carlos Vanegas
                                              Attorney for Defendant




                                                 6
